                                  UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF OREGON


 In re                                            )
                                                  ) Case No.      19-62384-tmr7
 Aaronson, Itai                                   )
                                                  ) Trustee's Objections to Claimed
                                                  ) Exemptions, and Order Thereon
                                                  )
 Debtor(s)                                        )

 The trustee, Candace Amborn                                    , objects to the debtor(s)’ claim of
 exemption in the following property under the provisions of 11 U.S.C. § 522(1) and FRBP 4003:
 All property listed on Schedule C, filed on 8/5/19




 and requests an order that each be disallowed for the following reasons:
 Debtor had not listed what exemptions he is claiming, state or federal.




 Date:    04/02/2020                                 /s/ Candace Amborn
                                                                         Trustee
752.20 (12/1/2018)                         Page 1 of 2


                           Case 19-62384-tmr7        Doc 49    Filed 04/02/20
IT IS ORDERED, AND NOTICE IS GIVEN, that the debtor(s)’ claim of exemption in the property named
above will be disallowed pursuant to the trustee's objection, without further order of the court, unless
within 23 days of the most recent date included in the “Filed” stamp above, the debtor(s):

   1) files a written request for a hearing, setting forth the specific grounds for the hearing, with the clerk
      at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401; and

   2) serves the request on the trustee at: Candace Amborn, PO Box 580, Medford, OR 97501
                                                                                                            _.


                                                     ###




752.20 (12/1/2018)                          Page 2 of 2


                           Case 19-62384-tmr7         Doc 49      Filed 04/02/20
